Citation Nr: 0711479	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing basic eligibility 
for VA benefits.



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel




INTRODUCTION

The appellant alleges that her deceased spouse served in the 
service of the Armed Forces of the U.S. during World War II.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision letter that denied the 
appellant VA death benefits based on a finding that her 
deceased spouse did not have qualifying service.  Because 
qualifying service of the person on whose service a claim for 
VA death benefits is based is a threshold requirement for 
establishing entitlement to such benefits, that is the matter 
before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

The appellant's spouse died in August 1978.  The appellant 
submitted a claim for burial assistance in March 1979.  A 
Certification from the Office of the Adjutant General, Army 
of the Philippines, submitted by the appellant shows that her 
spouse served in the United States Armed Forces of the Far 
East (USAFFE).  

The RO sought service department certification of the 
appellant's spouse's service.  In response, the National 
Personnel Records Center (NPRC) in St. Louis certified: 
"Subject has no service as a member of the Philippine 
Commonwealth army, including recognized guerillas, in the 
service of the United States Armed Forces."  

In February 2004 the appellant submitted a claim for VA death 
benefits.  An April 2004 decision letter denied the claim 
based on the May 1979 negative certification from the Service 
Department.  In response to the April 2004 letter, the 
appellant submitted a photocopy of a list of servicemen which 
showed her late spouse's name, rank and serial number (the 
information used for verification in April 1979).

In August 2006, the case was certified to the Board.  In 
December 2006, the Board received a November 2006 letter from 
the appellant along with a copy of a Form 23 (which was not 
previously of record) showing her spouse served with a 
recognized guerilla unit from September 1944 to July 1945, 
identifying commanding officers (Capts. M and B), and noting 
out-processing at Camp Bayambang, Pangasinan in August 1945.  
As the Form 23 provides new identifying information, a remand 
for a new service department certification of service or 
nonservice is necessary.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  (Notably, this additional evidence was 
submitted without a waiver of RO consideration.) 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for service 
department recertification as to whether 
the appellant's spouse had any recognized 
active military service.  Specifically, 
the RO should seek verification of service 
using the information from the Form 23 
received by the Board in December 2006, 
i.e., the guerilla unit designation and 
commanding officer names.

1.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the appellant the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

